Citation Nr: 1220055	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  11-06 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for pneumonia.


ATTORNEY FOR THE BOARD

N. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to April 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that denied service connection for asthma and pneumonia. 

The issue of entitlement to service connection for pneumonia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 1968 letter from the Veteran's private physician relates he treated the Veteran for asthma for years prior to service.  

2.  An in-service Medical Evaluation Board, and the report of an April 2011 VA examination both reflect the conclusion that the Veteran's pre-service asthma was not aggravated by military service.  

3.  Asthma clearly and unmistakably existed prior to service, and was not aggravated by service.  


CONCLUSION OF LAW

Asthma was not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1111, 1131, 1154(a), 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303, 3.306 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini, 18 Vet. App. 112 (2004). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA's notice requirements were satisfied by a letter issued in March 2010, which apprised the Veteran of the criteria for establishing service connection.  This letter was sent prior to the initial adjudication of the Veteran's claim.  This letter also included notice of the type of evidence necessary to establish disability ratings or effective dates for the claimed disability under consideration.


Regarding VA's duty to assist, the Veteran's service treatment records have been obtained.  The Veteran has provided a statement in support of his claim, and he has submitted pertinent private treatment records.  He has not indicated that there are any additional records that the VA should seek to obtain on his behalf.  Additionally, the Veteran was afforded a VA examination during the instant appeal period.  The Board finds that the VA examination is sufficient for adjudicatory purposes, as the VA examination reflects that a physical inspection and relevant diagnostic testing were conducted, and the VA medical opinion was predicated upon an accurate review of the record that was supported by a sufficient rationale.  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim. 

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Under 38 U.S.C.A. § 1111, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except for defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease preexisted service, and was not aggravated by such service.  

Aggravation essentially means the underlying condition has worsened beyond its natural progression.  Hunt v. Derwinski 1 Vet.App. 292 (1991) 38 C.F.R. § 3.306.  

VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2011); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

The Veteran asserts that he while he had asthma prior to service, it had become dormant in his childhood, and then was aggravated by his period of active service.  In a statement dated in August 2010, the Veteran indicated that he had experienced asthma very badly until he was seven years old, and that between the ages of seven and twenty, he had no problems at all with his asthma.  He stated that it was not until boot camp in 1968 that he experienced an asthma attack which resulted in him being hospitalized for six weeks.  It was his opinion that the training and weather during basic training caused his asthma to flare up after having been dormant for fourteen years.  He further reported that since basic training he had been "bothered with asthmatic breathing." 

The Veteran's service treatment records show that asthma was not noted upon induction in August 1967, but the Veteran reported a history of asthma prior to age 6 during his induction examination.  

The Veteran's self-reported pre-service history of asthma is insufficient to rebut the presumption of soundness when entering service.  38 C.F.R. § 3.304(b)(1).  However, shortly after his entrance into service the Veteran was apparently hospitalized for pneumonia, at which time bronchial asthma was noted.  During an investigation of its history, a letter dated in March 1968 was received from the Veteran's private physician which revealed he had treated the Veteran for bronchial asthma for many years prior to service.  The condition was considered to have rendered the Veteran unfit for induction, and a Medical Board subsequently determined the Veteran was medically unfit for further military service due to his bronchial asthma.  The service Medical Board further determined it has existed prior to entry on active duty and was not aggravated by active duty.  The Veteran was subsequently discharged from service in April 1968.  

In connection with his current claim, the Veteran was examined for VA purposes in April 2011.  At that time, the Veteran reported that he was diagnosed with asthma as an infant and had asthma up until the age of 8.  He stated that he had no treatment for asthma from the age of 8 up until he entered military service.  He reported that the physician who wrote the letter in March 1968 was not telling the truth and had written the letter so he could get out of service or avoid a tour in Vietnam.  He reported having problems in service due to the weather, training, and getting "double pneumonia."  He also reported that he still has problems with asthma that have worsened over the years.  Following a review of the Veteran's claim file, including his service medical records and post-service private medical records (dated February 2009 through March 2010 that showed findings of acute sinusitis, and bronchitis with underlying reactive airway disease, moderate to moderately severe obstructive pulmonary pattern and obstructive sleep apnea) - the examiner diagnosed the Veteran with asthma.  

Based on a review of the evidence and the examination of the Veteran, the examiner further concluded that the Veteran's asthma was not permanently aggravated beyond its normal progression as a result of his military service.  He stated that the objective evidence indicates the Veteran had intermittent symptoms with asthma that started in childhood and continued into adulthood sporadically, without permanent aggravation from military active duty.  The examiner based his opinion on several factors including that the Veteran was only in the military for a few months; there were no notes of asthma problems between April 1968 and November 2009; and the Veteran had a history of significant tobacco use, is significantly obese, and has sleep apnea, all of which could be contributing factors to his current symptoms.  

Given the foregoing, the Board finds the Veteran's asthma clearly and unmistakably existed prior to service and was not aggravated by service.  In this regard, the Veteran's pre-service physician specifically identified his treatment for it prior to service, and the service Medical Evaluation Board likewise considered it to have existed prior to service.  That Board further found the condition had not been aggravated by service, which conclusion was echoed by the 2011 VA medical opinion.  The 2011 examiner explained this was based on the absence of further treatment for 40 years, and the presence of other factors that contribute to asthma symptoms.   

As for the Veteran's contention that he has been "bothered with asthmatic breathing" since basic training, the more probative VA medical opinion indicates that his history of significant tobacco use, significant obesity, and sleep apnea could all be contributing factors to his current symptoms.  Moreover, while the Veteran is competent to assert that he has experienced more labored breathing over a period of time, his lay assertion is outweighed by the more competent and probative VA medical opinion that indicates that there was no permanent aggravation by service.  The VA opinion provided by the examiner was factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, the opinion is supported by the fact the Veteran had not been treated for asthma between his discharge from service and 2009.  The evidence of record does not reflect any positive medical opinion that would refute the negative VA examiner's opinion.  Therefore, the Board finds this objective medical evidence to be of greater probative value than the uncorroborated assertions of the Veteran.  

Although the Veteran expressed his concern that his private physician's letter to the Medical Board in 1968 "was not telling the truth" concerning his past treatment for asthma and allergies (the Veteran stated his belief that the statement was made to the Medical Board to allow him to get out of the military and ensure that he "wouldn't have to go to Vietnam"), there is no indication in the record that the Veteran had challenged the assertions of his physician until nearly 45 years later and there is nothing in the record that otherwise contradicts the veracity of that physician's statement.  

Thus, clear and unmistakable evidence establishes that the Veteran's asthma existed prior to service and was not aggravated by service.  Service connection for asthma is denied.


ORDER

Service connection for asthma is denied. 


REMAND

In its August 2010 rating determination, the RO separately denied service connection for pneumonia.  The Veteran expressed his disagreement with that rating decision in an August 2010 statement.  The Board accepts the statement as a timely notice of disagreement (NOD) with respect to the issue concerning pneumonia.  See 38 C.F.R. § 20.201 (2011).  To date, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to that claim.  Under the circumstances, the Board is obliged to remand the issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC as to his claim seeking entitlement to service connection for pneumonia, to include notification of the need to timely file a substantive appeal to perfect his appeal on that issue.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


